Exhibit 10.1


SETTLEMENT AGREEMENT
This SETTLEMENT AGREEMENT is made and entered into as of February 8, 2018 (this
“Agreement”) by and among Team, Inc., a Delaware corporation (the “Company”),
and Engine Capital, L.P. (together with the entities and natural persons listed
on the signature page to this Agreement, “Engine” or the “Investors”). The
Company and the Investors are referred to in this Agreement as the “Parties.”
RECITALS
WHEREAS, Engine, as a stockholder of the Company, has made certain suggestions
with respect to potential actions to be taken by the Company;
WHEREAS, the Company has taken a number of steps that are consistent with
Engine’s suggestions, including the Board of Directors of the Company (the
“Board”) running a search process and appointing a new Chief Executive Officer
and adding such new Chief Executive Officer to the Board;
WHEREAS, Engine and the Company have determined to come to an agreement with
respect to the composition of the Board and certain related matters; and
WHEREAS, the Board has received the recommendation of the Company’s management
that the Company enter into this Agreement with Engine and the Board has
received advice from its legal counsel in its consideration of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Parties, intending to be legally bound, agree as follows:
Section 1.
Settlement Covenants.

(a)
Board Matters; Board Appointments; 2018 Annual Meeting. The Company agrees that
following the execution of this Agreement, the Company will:

(i)
amend the Company’s Amended and Restated Bylaws (as such bylaws may be further
amended from time to time, the “Bylaws”) to the extent necessary to expand the
size of the Board from seven to nine directors and expand the size of the Board
to nine directors (it being agreed that, for the avoidance of doubt, the Company
may at any time or from time to time increase or decrease the size of the Board
and/or change its composition);

(ii)
fill the vacancies created by such expansion by appointing Messrs. Craig L.
Martin and Brian K. Ferraioli (the “Designees”) to the Board, in each case with
a term expiring at the Company’s 2018 annual meeting of stockholders (the “2018
Annual Meeting”);






--------------------------------------------------------------------------------




(iii)
include the Designees for re-election to the Board as part of the Company’s
slate of director nominees for the 2018 Annual Meeting and recommend, support
and solicit proxies for the election of the Designees at the 2018 Annual Meeting
in the same manner as for the Company’s other nominees standing for election to
the Board at the 2018 Annual Meeting;

(iv)
appoint Mr. Martin to the Compensation Committee of the Board, appoint Mr.
Ferraioli to the Audit Committee of the Board, and appoint each of Mr. Martin
and Mr. Ferraioli to such additional committees, if any, as may be determined by
the Board; and

(v)
appoint Mr. Martin to any new committee of the Board created during the
Standstill Period (as defined below), subject only to his eligibility to serve
in such capacity pursuant to applicable law and stock exchange regulations and
other good-faith requirements.

(b)
Board Observer. During the Observer Period, the Investors shall be permitted to
appoint Bradley T. Favreau as a Board observer (Mr. Favreau or any replacement
observer appointed pursuant to paragraph 1(c)(ii) below, the “Observer”), who
during the Observer Period shall, subject to entry into a confidentiality
agreement in form and substance acceptable to the Company, (i) receive copies of
all documents distributed to the Board (electronically or otherwise) and (ii) be
permitted to attend (but not vote at) all meetings of the Board (whether in
person, telephonic or otherwise). The foregoing notwithstanding, the Company
shall be permitted to exclude the Observer from access to any material, meeting
or portion of any material or meeting if (i) the General Counsel of the Company
determines in good faith that such exclusion is reasonably necessary in order to
preserve any legal privilege or (ii) it is reasonably necessary to enable the
Board to in good faith discuss matters relating to this Agreement, the Investors
or related matters. The Investors agree that they shall cause the Observer to
strictly preserve the confidentiality of any and all information provided to the
Observer by the Company and the Board, including any information observed by the
Observer at any meeting of the Board or otherwise.

The “Observer Period” shall be the period commencing at the conclusion of the
2018 Annual Meeting (the “Initial Observer Date”) and ending on the latest of
(i) the day after the second regularly scheduled quarterly meeting of the Board
following the date of the 2018 Annual Meeting, (ii) the date that is six (6)
months following the Initial Observer Date and (iii) the date on which any two
of the Chief Executive Officer of the Company, Mr. Martin (or any replacement
director appointed pursuant to paragraph 1(c)(i) below) and Mr. Ferraioli vote
to terminate the Observer Period. Notwithstanding anything set forth in this
Agreement, (A) the Observer Period shall terminate no later than the date on
which any Investor or Associate, Affiliate or Family Member of any Investor
takes any action that would be prohibited by the Standstill if taken during the
Standstill Period (including, without limitation, nominating or disclosing an
intention to nominate one or more persons for election


-2-

--------------------------------------------------------------------------------




as a director at the 2019 annual meeting of stockholders (the “2019 Annual
Meeting”), and (B) the Observer Period shall terminate as of the 2019 Annual
Meeting unless any two of Mr. Martin (or any replacement director appointed
pursuant to paragraph 1(c)(i) below), Mr. Ferraioli and the Chief Executive
Officer of the Company vote to extend the Observer Period. The Company shall
reimburse the Board Observer for any reasonable and documented out-of-pocket
expenses incurred in connection with its function as a Board Observer, including
travel and lodging expenses incurred to attend meetings of the Board.
(c)
Replacements. The Company agrees that:

(i)
if Mr. Martin is unable to serve as a director, resigns as a director or is
removed as a director prior to the expiration of the Standstill Period (as
defined below), and at such time the Investors beneficially own at least the
lesser of (i) 1.0% of the Company’s then outstanding Common Stock and
(ii) 299,140 shares of Common Stock (subject to adjustment for stock splits,
reclassifications, combinations and similar adjustments),  shares of the
Company’s common stock, then the Investors shall have the ability to recommend a
substitute person for nomination to the Board; provided that any such person
must qualify as “independent” pursuant to New York Stock Exchange listing
standards, and have comparable financial and business experience to Mr. Martin.
In the event the Corporate Governance and Nominating Committee of the Board does
not accept a substitute person recommended by the Investors, the Investors will
have the right to recommend an additional substitute person (which person shall
qualify as “independent” pursuant to New York Stock Exchange listing standards,
and have comparable financial and business experience to Mr. Martin) for
consideration by the Corporate Governance and Nominating Committee until a
replacement director is appointed or elected to the Board. Upon the acceptance
of a replacement director nominee by the Corporate Governance and Nominating
Committee, the Board will take prompt action to appoint such replacement
director to the Board and to consider such replacement director for appointment
to at least one committee of the Board; and

(ii)
if Mr. Favreau is unable to serve as a Board observer prior to the expiration of
the Observer Period, then the Investors shall have the ability to recommend a
substitute person to replace Mr. Favreau as an Observer for the remainder of the
Observer Period; provided that the appointment of any such replacement observer
shall be subject to the approval of the Board.

Section 2.    2018 Annual Meeting.






-3-

--------------------------------------------------------------------------------




(a)
Each Investor irrevocably agrees not to bring or seek to bring any nominations
or other business or proposals before or at the 2018 Annual Meeting.

(b)
At the 2018 Annual Meeting, and at any meeting of the Company’s stockholders
held prior to the expiration of the Standstill Period, each of the Investors
agrees to cause the Investor Shares (as defined below) (i) to be present for
purposes of establishing a quorum and (ii) to be voted by proxy in favor of the
election of all director candidates nominated by the Board and otherwise in
accordance with the Board’s recommendation, including in favor of each other
matter recommended for stockholder approval by the Board; provided, however,
that on each such matter other than proposals relating to (A) the election or
removal of directors or (B) the authorization of shares relating to the
Company’s previously issued convertible debt under the existing terms of such
debt, to the extent both of Institutional Shareholder Services Inc. (“ISS”) and
Glass Lewis & Co., LLC (“Glass Lewis”) recommend otherwise, the Investors may
vote the Investor Shares in accordance with the ISS and Glass Lewis
recommendation on such matter; provided further, the Investors may vote the
Investor Shares in their discretion with respect to any tender offer, exchange
offer, merger, consolidation, business combination or other change-of-control
transaction of the Company. “Investor Shares” means any and all shares of voting
stock of the Company held beneficially or of record as of an applicable record
date by the Investors and, with respect to Investors that are entities, the
Affiliates and Associates (as each term is defined below) of such Investors,
and, with respect to Investors that are individuals, the Family Members (as
defined below) of such Investor.

Section 3.    Standstill.
(a)
Each Investor agrees that, from the date of this Agreement until the expiration
of the Standstill Period, neither it nor any of its Affiliates or Associates or
Family Members will, and it will cause each of its Affiliates and Associates and
Family Members not to, directly or indirectly, in any manner, acting alone or in
concert with others, take any of the following actions or advise, recommend,
request, encourage, solicit, influence or induce any other person to take any of
the following actions, or announce any intention to take any of the following
actions:

(i)
submit any stockholder proposal pursuant to Rule 14a-8 promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), or otherwise, or any notice of
nomination or other business for consideration, or nominate any candidate for
election to the Board;

(ii)
engage, directly or indirectly, in any “solicitation” (as defined in Rule 14a-1
of Regulation 14A) of proxies (or written consents) or otherwise become a
“participant in a solicitation” (as such term is defined in Instruction 3 of
Schedule 14A of Regulation 14A under the Exchange Act) in opposition to the
recommendation or proposal of the Board, or recommend or request or



-4-

--------------------------------------------------------------------------------




induce or attempt to induce or seek to advise, encourage or influence any other
person with respect to the voting of any voting stock of the Company (including
any withholding from voting) or grant a proxy with respect to the voting of any
voting stock of the Company to any person other than to the Board or persons
appointed as proxies by the Board;
(iii)
seek to call, or to request the call of, a special meeting of the Company’s
stockholders;

(iv)
make a request for a list of the Company’s stockholders or for any books and
records of the Company;

(v)
form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the voting stock of the Company (other than a
“group” that consists solely of all or some of the persons parties to this
Agreement or any of their respective Affiliates or Associates);

(vi)
deposit any shares of voting stock of the Company in a voting trust or similar
arrangement or subject any shares of voting stock of the Company to any voting
agreement or pooling arrangement, other than any such voting trust, arrangement
or agreement solely among the Investors and otherwise in accordance with this
Agreement;

(vii)
vote for any nominee or nominees for election to the Board, other than those
nominated or supported by the Board not in violation of the terms of this
Agreement;

(viii)
except as specifically provided in Section 1 of this Agreement, seek to place a
representative or other Affiliate, Associate or nominee on the Board or seek the
removal of any member of the Board or a change in the size or composition of the
Board or the committees of the Board;

(ix)
acquire or agree, offer, seek or propose to acquire, or cause to be acquired,
ownership (including beneficial ownership) of any of the assets or business of
the Company or any rights or options to acquire any such assets or business from
any person;

(x)
other than at the express written request of the Board, seek, propose, or make
any statement with respect to, or solicit, negotiate with, or provide any
information to any person with respect to, a merger, consolidation, acquisition
of control or other business combination, tender or exchange offer, purchase,
sale or transfer of assets or securities, dissolution, liquidation,
reorganization, change in structure or composition of the Board, change in the
executive officers of the Company, change to the Company’s organization
documents, change in capital structure, recapitalization, dividend or
distribution or



-5-

--------------------------------------------------------------------------------




change in dividend or distribution policy, share repurchase or similar
transaction involving the Company, its subsidiaries or its business, whether or
not any such transaction involves a change of control of the Company; provided,
however, nothing herein shall limit the ability of the Investors to disclose,
publicly or otherwise, how it intends to vote with respect to any announced
tender offer, exchange offer, merger, consolidation, business combination or
other change-of-control transaction that is being submitted for the approval of
shareholders, and the reasons therefor, so long as any such activity is
otherwise in compliance with the requirements of this Agreement;
(xi)
acquire, announce an intention to acquire, offer or propose to acquire, or agree
to acquire, directly or indirectly, by purchase or otherwise, beneficial
ownership of any voting stock of the Company that, together with any voting
stock beneficially owned by such person or entity, represents in the aggregate
(amongst all of the Investors and any Affiliate or Associate of any Investor) in
excess of 9.9% of the Company’s outstanding voting stock;

(xii)
disclose publicly, or privately in a manner that could reasonably be expected to
become public, any intention, plan or arrangement inconsistent with the
foregoing or publicly request or advance any proposal to amend, modify or waive
the terms of this Agreement; provided that the Investors may make confidential
requests to the Board to amend, modify or waive any provision of this Section 3,
which the Board may accept or reject in its sole discretion, so long as any such
request is not publicly disclosed by the Investors and is made by the Investors
in a manner that does not require the public disclosure of such request by the
Company, the Investors or any other person;

(xiii)
institute, solicit, assist or join any litigation, arbitration or other
proceeding against or involving the Company or any of its current or former
directors or officers (including derivative actions), other than to enforce the
provisions of this Agreement;

(xiv)
take any action challenging the validity or enforceability of any provisions of
this Section 3; or

(xv)
enter into any negotiations, discussions, agreement, arrangement or
understanding with any person concerning any of the foregoing (other than this
Agreement) or encourage or solicit any person to undertake any of the foregoing
activities.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Investors from: (A) communicating privately with the Board or the
Chief Executive Officer of the Company regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require any public disclosure of such communications, (B) communicating
privately with stockholders of the Company and others


-6-

--------------------------------------------------------------------------------




in a manner that does not otherwise violate this Section 3, or (C) taking any
action necessary to comply with any law, rule or regulation or any action
required by any governmental or regulatory authority or stock exchange that has,
or may have, jurisdiction over the Investors or any of their respective
Affiliates or Associates, provided that a breach by Investor of this Agreement
is not the cause of the applicable requirement.
(b)
As used in this Agreement:

(i)
the terms “Affiliate” and “Associate” shall have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Exchange Act and shall
include persons who become Affiliates or Associates of any person subsequent to
the date of this Agreement;

(ii)
the terms “beneficial owner,” “beneficially owns” and “beneficial ownership”
shall have the same meanings as set forth in Rule 13d-3 promulgated by the SEC
under the Exchange Act;

(iii)
the term “Family Members” shall mean, with respect to an Investor, the spouse of
such Investor and the children (including by adoption) of such Investor;

(iv)
the terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature; and

(v)
the term “Standstill Period” shall mean the period commencing on the date of
this Agreement and ending on the date that is the earlier of (A) twenty calendar
days prior to the deadline for the submission of stockholder nominations of
directors for the 2019 Annual Meeting pursuant to the Bylaws and (B) one hundred
(100) days prior to the first anniversary of the 2018 Annual Meeting.

Section 4.    Representations and Warranties of the Company. The Company
represents and warrants to the Investors that this Agreement has been duly and
validly authorized, executed and delivered by the Company, and constitutes a
valid and binding obligation and agreement of the Company, and is enforceable
against the Company in accordance with its terms, except as enforcement of this
Agreement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws generally affecting the rights
of creditors and subject to general equity principles.
Section 5.    Representations and Warranties of the Investors. Each Investor
jointly and severally represents and warrants to the Company that (a) as of the
date of this Agreement, such Investor beneficially owns only the number of
shares of voting stock of the Company as described opposite its name on Exhibit
A and, other than through the shares of voting stock beneficially owned as set
forth on Exhibit A, neither the Investors nor any Affiliate, Associate or Family
Member of any


-7-

--------------------------------------------------------------------------------




Investor has or may exercise any voting rights with respect to any shares of the
Company’s capital stock or beneficial ownership of or economic exposure to the
Company’s voting stock (e.g., through swaps, short sales or other derivative
arrangements) except as otherwise disclosed to the Company prior to the date of
this Agreement, (b) this Agreement has been duly and validly authorized,
executed and delivered by such Investor, and constitutes a valid and binding
obligation and agreement of such Investor, enforceable against such Investor in
accordance with its terms, except as enforcement of this Agreement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, and (c) such Investor has
the authority to execute the Agreement on behalf of itself and the applicable
Investor associated with that signatory’s name, and to bind such Investor to the
terms of this Agreement.
Section 6.    Mutual Non-Disparagement.
(a)
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period, or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 6, neither it nor any of
its respective agents, subsidiaries, affiliates, successors, assigns, officers,
key employees or directors, shall in any way publicly disparage, call into
disrepute, or otherwise defame or slander the other Parties or such other
Parties’ subsidiaries, affiliates, successors, assigns, officers (including any
current officer of a Party or a Party’s subsidiaries who no longer serves in
such capacity following the execution of this Agreement), or directors
(including any current director of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement), or
any of their products or services, in any manner that would damage the business
or reputation of such other Parties, their products or services or their
subsidiaries, affiliates, successors, assigns, officers (or former officers), or
directors (or former directors).

(b)
Notwithstanding the foregoing, nothing in this Section 6 or elsewhere in this
Agreement shall prohibit any Party from making any statement or disclosure
required under the federal securities laws or other applicable laws; provided
that such Party must provide written notice to the other Parties at least two
business days prior to making any such statement or disclosure required by under
the federal securities laws or other applicable laws that would otherwise be
prohibited the provisions of this Section 6, and reasonably consider any
comments of such other Parties.

(c)
The limitations set forth in Section 6(a) and 6(b) shall not prevent any party
from responding to any public statement made by the other party of the nature
described in Section 6(a) and 6(b) if such statement by the other party was made
in breach of this Agreement.

Section 7.    Public Announcements. Promptly following the execution of this
Agreement, the Company shall issue a press release in the form set forth on
Exhibit B (the “Press Release”). Prior to the issuance of the Press Release,
neither the Company nor any of the Investors shall issue any press release or
public announcement regarding this Agreement or take any action that would
require


-8-

--------------------------------------------------------------------------------




public disclosure without the prior written consent of the other Party. None of
the Investors shall issue or cause to be issued a separate press release in
connection with this Agreement or the matters contemplated by this Agreement,
and no Party or any of its Affiliates shall make any public statement (including
in any filing required under the Exchange Act) concerning the subject matter of
this Agreement inconsistent with the Press Release.
Section 8.    Affiliates, Associates and Family Members. Each Investor agrees to
cause its respective Affiliates, Associates and Family Members to comply with
the terms of this Agreement, and the Investors shall be jointly and severally
responsible for any breaches of this Agreement by the Investors’ Affiliates,
Associates and Family Members.
Section 9.    Specific Performance. Each of the Investors, on the one hand, and
the Company, on the other hand, acknowledges and agrees that irreparable injury
to the other Party to this Agreement may occur in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or are otherwise breached and that such injury would not be adequately
compensable in monetary damages. It is accordingly agreed that the Investors or
any Investor, on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive or
other equitable relief to prevent any violation of, the terms of this Agreement,
and the other Party to this Agreement will not take action, directly or
indirectly, in opposition to the Moving Party seeking such relief on the grounds
that any other remedy or relief is available, and irrevocably waives any
requirement for the Moving Party to post any bond in connection with any such
action. This paragraph 9 is not the exclusive remedy for any violation of this
Agreement.
Section 10.    Expenses. Each Party shall be responsible for its own fees and
expenses incurred in connection with the negotiation, execution and effectuation
of this Agreement and the transactions contemplated by this Agreement;
provided, however, that the Company, promptly following its receipt from Engine
after the date of this Agreement of a reasonably detailed invoice evidencing
Engine’s reasonable, documented out-of-pocket fees and expenses (including legal
expenses) incurred in connection with seeking Board representation at the
Company and the negotiation and execution of this Agreement, shall reimburse
Engine for the amounts so incurred; provided that such reimbursement shall not
exceed $50,000 in the aggregate.
Section 11.    Notice. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile or
email (provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); or (iii) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses, email
addresses and facsimile numbers for such communications shall be:
To the Company:


-9-

--------------------------------------------------------------------------------




Team, Inc.
13131 Dairy Ashford, Suite 600
Sugar Land, TX 77478
Email: Butch.Bouchard@TeamInc.com
Attention: André C. Bouchard
with a copy to (which shall not constitute notice):
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
E-mail: DAKatz@wlrk.com;
JELevine@wlrk.com
Attention: David A. Katz and Jenna E. Levine
To the Investors:
Engine Capital, L.P.
1370 Broadway, 5th Floor
New York, NY 10018
E-mail: aajdler@enginecap.com
Attention: Arnaud Ajdler
with a copy to (which shall not constitute notice):
Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
E-mail: Afreedman@olshanlaw.com
Attention: Andrew Freedman

Section 12.    Governing Law; WAIVER OF JURY TRIAL. This Agreement shall be
governed by, and construed in accordance with, the Law of the State of Delaware,
without regard to conflict of law principles thereof. Each of the Parties to
this Agreement irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Party to this
Agreement or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any federal court
within the State of Delaware). Each of the Parties to this Agreement irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts. Each of the Parties
to this Agreement


-10-

--------------------------------------------------------------------------------




irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
of this Agreement, may not be enforced in or by such courts. EACH OF THE PARTIES
TO THIS AGREEMENT IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY MATTER BASED ON OR ARISING OUT OF THIS AGREEMENT.
Section 13.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the Parties with regard to the subject matter
of this Agreement, and supersedes all prior agreements with respect to the
subject matter of this Agreement.
Section 14.    Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.
Section 15.    Amendment; Waiver. This Agreement may be modified, amended or
otherwise changed only in a writing signed by all of the Parties. No failure or
delay by either Party in exercising any right or remedy under this Agreement
shall operate as a waiver of such right or remedy, nor shall any single or
partial waiver of any such right or remedy preclude any other or further
exercise of any such right or remedy or the exercise of any other right or
remedy.
Section 16.    Successors and Assigns; No Third Party Beneficiaries. This
Agreement shall bind the successors and permitted assigns of the Parties, and
inure to the benefit of any successor or permitted assign of any of the parties;
provided, however, that no party may assign this Agreement without the prior
written consent of the other Parties. No provision of this Agreement is intended
to confer any rights, benefits, remedies, obligations or liabilities hereunder
upon any person other than the Parties to this Agreement and their respective
successors and assigns.
Section 17.    Counterparts; Headings. This Agreement may be signed in any
number of counterparts, each of which shall be an original, and which together
shall constitute a single agreement. This Agreement shall become effective when
each Party to this Agreement shall have received a counterpart of this Agreement
signed by the other Parties to this Agreement. Counterparts delivered by
electronic transmission shall be deemed to be originally signed counterparts.
The section headings contained in this Agreement are inserted for convenience
only and will not affect the meaning or interpretation of this Agreement.


-11-

--------------------------------------------------------------------------------




Section 18.    Interpretation and Construction. Each of the Parties acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said counsel. Each Party and its counsel
cooperated and participated in the drafting and preparation of this Agreement
and the documents referred to herein, and any and all drafts relating thereto
exchanged among the Parties shall be deemed the work product of all of the
Parties and may not be construed against any Party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any Party
that drafted or prepared it is of no application and is expressly waived by each
of the Parties, and any controversy over interpretations of this Agreement shall
be decided without regard to events of drafting or preparation. Whenever the
words “including,” “include” or “includes” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.”
(Signature page follows)




-12-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties to this Agreement have duly executed and
delivered this Agreement as of the date first above written.
 
TEAM, INC.
 
 
 
By:
/s/ Amerino Gatti
Name:  
Amerino Gatti
Title:
Chief Executive Officer







--------------------------------------------------------------------------------




INVESTORS:
ENGINE CAPITAL, L.P.
 
 
By:
Engine Investments, LLC,
 
General Partner
 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member
 
ENGINE JET CAPITAL, L.P.
 
 
By:
Engine Investments, LLC,
 
General Partner
 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member
 
ENGINE CAPITAL
MANAGEMENT, LLC
 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member
 
ENGINE INVESTMENTS, LLC
 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member



ENGINE AIRFLOW CAPITAL, L.P.
 
 
By:
Engine Investments II, LLC,
 
General Partner
 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member

ENGINE INVESTMENTS II, LLC



-2-

--------------------------------------------------------------------------------




 
 
By:
/s/ Arnaud Ajdler
 
Name:
Arnaud Ajdler
 
Title:
Managing Member





-3-

--------------------------------------------------------------------------------




Exhibit A
Name
Ownership
Engine Capital, L.P.
405,477 shares of common stock (and $1,178,000 5% convertible bonds)
Engine Jet Capital, L.P.
108,350 shares of common stock (and $322,000 5% convertible bonds)
Engine Airflow Capital, L.P
 229,931 shares of common stock
   Engine Investments, LLC
513,827 shares of common stock1
Engine Investments II, LLC
229,931 shares of common stock2
 Engine Capital Management, LLC
743,758 shares of common stock3



Engine Capital, L.P. and its affiliates in the aggregate beneficially own
743,758 shares of common stock.


































 

1Engine Investments, LLC may be deemed the beneficial owner of the 405,477
shares of common stock and 108,350 shares of common stock owned by Engine
Capital, L.P. and Engine Jet Capital, L.P., respectively.
2 Engine Investments II, LLC may be deemed the beneficial owner of the 229,931
shares of common stock owned by Engine Airflow Capital, L.P.
3Engine Capital Management, LLC may be deemed the beneficial owner of the
405,477 shares of common stock, 108,350 shares of common stock and 229,931
shares of common stock owned by Engine Capital, L.P., Engine Jet Capital, L.P.
and Engine Airflow Capital, L.P., respectively.




-4-

--------------------------------------------------------------------------------




Exhibit B
Press Release [exhibit9912-8x2018.htm]




-5-